Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/21 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the provided drawings are confusing and not clearly understood. For instance, first, the provided Fig. 2 shows a gripper assembly having a first gripper (5) and a second gripper (5) to grasp a component (2). However, the drawing appears to be confusing and not clearly understood. Secondly, the labeling of the structural elements are confusing. Fig. 2 shows “1, 5, 6a” referring to “a first gripper” and “1, 5, 6b” appears to refer to “a second gripper.” Other labeling such as “8a, 14a,” “9b, 13b” and others are not clearly understood. It is highly recommended to label “each structural element” for “each referral” to clearly and distinctly show the subject matter. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specification in paragraph [0025] describes an assembly gripper 5 with a first gripping finger 6a and with a second gripping finger 6b: 
Making reference to FIG. 1 and FIG. 2, the gripping unit 1 comprises an assembly gripper 5 with a first gripping finger 6a and with a second gripping finger 6b. The gripping finger 6a is shown partly transparently in FIG. 1. The gripping fingers 6a and 6b are axially moveable towards one another into a gripping position and axially away from one another into a released position as indicated with arrows in FIG. 1. The released position of the gripping fingers 6a and 6b corresponds to the release connection 4, as shown in FIG. 1. The gripping position of the gripping fingers 6a and 6b corresponds to the established connection 4, as shown in FIG. 2.

However, the paragraph fails to clearly disclose as to how “a first gripping finger 6a and with a second gripping finger 6b are axially moveable towards one another into a gripping position and axially away from one another into a released position” (Claims 1, 12, and 13).  It is not clearly understood as to how and what kind of power mechanism or means is applied on the gripping fingers axially moveable towards one another into a gripping position and axially away from one another into a released position. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “the first and second gripping fingers axially moveable towards one another into a gripping position and axially away from one another into a released position” (Claims 1, 12, and 13).  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The paragraph [0025] fails to clearly disclose as to how a first gripping finger 6a and with a second gripping finger 6b are axially moveable towards one another into a gripping position and axially away from one another into a released position. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Morton (6,607,227). 
see Exhibit A) that are axially adjustable towards one another into a gripping position where the component is securable between the two gripping fingers and axially adjustable away from one another into a released position where the component is releasable from the two gripping fingers; the two gripping fingers includes a first gripping finger (100) and a second gripping finger (200), the first gripping finger including a first gripping contour (110, 112, 114, 116, 118, 120, 122) (see Fig. 3 of Exhibit B) and the second gripping finger (200) including a second gripping contour (212, 214, 216, 218, 220, 222, 24) (see Fig. 3 of Exhibit B); wherein, at least in regions, at least one of the first gripping contour and the second gripping contour at least one of axially projects from and is recessed into a corresponding one of the first gripping finger and the second gripping finger; and wherein the first gripping contour and the second gripping contour are structured complimentary to a corresponding holding region of the component such that the component is securable between the two gripping fingers in a form-fitting manner when the two gripping fingers are in the gripping position wherein: the first gripping contour and the second gripping contour each include at least one recess and at least one projection; the at least one projection of the first gripping contour is disposed axially opposite the at least one recess of the second gripping contour; and the at least one projection of the second gripping contour is disposed axially opposite the at least one recess of the first gripping contour.




Exhibit A				Exhibit B

    PNG
    media_image1.png
    239
    272
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    423
    313
    media_image2.png
    Greyscale
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunihiro ‘278 shows a work piece clamp with projections.
Zitting ‘044 discloses two grippers with a curved surface.
Preston ‘260 and Long ‘539 display protruding pins or studs to hold a work piece.
Cross ‘482, Fossum ‘280, and Howell ‘539 provide complimentary gripping jaws. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652